Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the excavator, excavator boom, cylinder, attachment, bucket, etc. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3,6,7,9,10-12,14,15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation " the bent end plate " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one further bearing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 states “an excavator boom” in the first and last line making it unclear if they are referring to the same or different elements.
Also re claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “a construction machine”, and the claim also recites “in particular excavator” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 12 recites the limitation " the formed upper chord " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,6,9-12,14,15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sany (CN 204163127U).
 	Re claim 1, Sany teaches an excavator arm (generally abstract, figures 1,2) for an excavator as a link between excavator boom and tool, wherein the excavator arm is formed by a box sheet metal construction, wherein at least one bearing plate (generally 2,12) is mounted on an outside of an end plate (generally 10, figure 1) of the box sheet metal construction by forming a boom bearing (generally 5, or the area around 5 formed by 2,12,10, etc.) for connecting the excavator arm to an excavator boom.
 	Re claim 2, Sany teaches a bearing plate (generally 2,12) which includes bearing reinforcements (generally 4,11,etc., see figures).
 	Re claim 3, Sany teaches two symmetrical bearing plates (generally 2,12, figures 1-2) preferably are aligned parallel to each other, which include bearing reinforcements (generally 1,3,4,11, etc., figures 1-2).
 	Re claim 6, Sany teaches the bearing plates are shaped identically.
 	Re claim 9, Sany teaches the bearing plates include at least one further bearing (generally 1,3, etc., figures 1-2) for mounting a cylinder.
 	Re claim 10, Sany teaches in a vicinity of the at least one further bearing a reinforcing plate, casting, or machined part (generally 3) is applied onto the inside of at least one bearing plate (generally 2,12).
 	Re claim 11, Sany teaches a construction machine, in particular excavator (generally see abstract), comprising an excavator boom and an attachment (generally see abstract, bucket) which is connected to the boom by means of an excavator arm (generally see figures 1-2), wherein the excavator arm substantially is formed by a box sheet metal construction, wherein at least one bearing plate (generally 2,12) is mounted on an outside of an end plate (generally part of 10, 9, 11, etc., see figures 1-2) of the box sheet metal construction by forming a boom bearing generally 5, or the parts of 9,10,11, etc., surrounding it) for connecting the excavator arm to an excavator boom.
 	Re claim 12, Sany teaches the bearing plates (generally 2,12) extend onto a planar surface of the formed upper chord (generally top of 10) of the excavator arm, exhibit a curved course in a direction of a lateral edge of the excavator arm (generally see figures 1-2) and only end on a lateral extension (generally the sides of 10 or even the outer extending part of 9) of the upper chord.
 	Re claim 14, Sany teaches the cylinder is at least one bucket and/or excavator arm cylinder.
 	Re claim 15, Sany teaches the reinforcing plate is an annular reinforcing plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Sany (CN 204163127U).
 	Re claim 4, Sany teaches the bearing reinforcements capable of being formed from castings or plates. If needed, it would have been obvious to one of ordinary skill in the art prior to filing to have modified Sany as claimed and to use any known means of making/connection elements to create the features in order to use known and effective alternative means of making/connecting the elements.
 	Re claim 5, Sany teaches the boom bearing capable of being welded to the bearing plates and/or to the end plate via a fillet weld or is bonded to the bearing plates. If needed, it would have been obvious to one of ordinary skill in the art prior to filing to have modified Sany as claimed and to use any known means of making/connection elements to create the features in order to use known and effective alternative means of making/connecting the elements.

Claims 7-8,13, are rejected under 35 U.S.C. 103 as being unpatentable over Sany (CN 204163127U) in view of Knell (US 4,428,173).
 	Re claim 7, Sany broadly teaches the casting is covered towards the outside by means of a cover (generally plate 9 or 11) incorporated between the bearing plates, wherein the cover is a sheet-metal part that is connected to the bearing plates and a bent end plate (generally 11, or part of 9, etc., see figures 1-2) of the box sheet metal construction. However, if argued, it is also already known in the art to surround bearings with protective support plates such as shown by Knell (see left side of figure 2 about 70 with inside and outside protective supports generally 34,60, also see figure 3, left side about bearing 122, protective supports generally 26,36,24,etc., item 10 is the excavator arm, shows various other annual reinforcing plates 124,126,157,142,74,136,137, etc.; bucket attachment 16, boom 14, 18,20, in figure 1) in order to provide further support and protection of the joint, bearing and arm. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Sany as claimed in order to provide greater support and protection of the joint, bearing and arm.
 	Re claim 8, Sany broadly teaches on the outside in a vicinity of the boom bearing at least one reinforcing plate, casting or machined part (generally 1) is applied onto at least one of the bearing plates. However, if argued, it is also already known in the art to surround bearings with protective support plates such as shown by Knell (see left side of figure 2 about 70 with inside and outside protective supports generally 34,60, also see figure 3, left side about bearing 122, protective supports generally 26,36,24,etc., item 10 is the excavator arm, shows various other annual reinforcing plates 124,126,157,142,74,136,137, etc.; bucket attachment 16, boom 14, 18,20, in figure 1) in order to provide further support and protection of the joint, bearing and arm. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Sany as claimed in order to provide greater support and protection of the joint, bearing and arm.
 	Re claim 13, Sany as well as Sany as already modified teaches the reinforcing plate is an annular reinforcing plate (see figures).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ulrich (US 9,650,756) teaches a similar excavator arm (stick) (generally figures 7-8, with bearing 517, support plates 514, 395, outer protective support plates (figure 8, 417), see cylinders and buckets in figure 1).
Ulrich (US 9,662,746) teaches another similar excavator arm (stick) (generally figures 7-8, with bearing 517, support plates 514, 395, outer protective support plates (figure 8, 417), see cylinders and buckets in figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652